Exhibit 10.21

 

Fourth Amendment to Lease

 

 

This Amendment to Lease dated this 11th day of September, 1998 shall amend the
terms of a lease dated February 3, 1993 (“Lease”) by and between Jaytee
Properties (“Landlord”) and Republic Bank & Trust Company (“Tenant”) and any
other amendments to such lease.

 

Landlord and Tenant agree that the following terms of the Lease shall be amended
specifically adding 5,309 square feet of space to the leased Premises.

 

ARTICLE I.   PREMISES

 

SECTION 1.   Tenant leases from Landlord and Landlord leases to Tenant the
following additional premises (hereinafter called the “Premises”):

 

Being 26,509 square feet of office space located on the lower level, first floor
and second floor in the Republic Bank Building (hereinafter called “the
Building”) located at Hurstbourne Parkway and Stone Creek Parkway in Jefferson
County, Kentucky.

 

ARTICLE II.   TERM

 

The Term of this lease shall be to 6/31/03.

 

ARTICLE III.   RENT AND OPERATING EXPENSES

 

SECTION 1.   Tenant shall pay to Landlord, at Landlord’s office in the Building
or at such place as Landlord may from time to time designate, as monthly rental
for the Premises, $29,752 from 9/1/98 to 10/31/98 and $31,503 thereafter for the
remaining term of the Lease.

 

JAYTEE PROPERTIES

 

 

 

 

 

BY:

 

\s\ Steve Trager

 

 

 

 

 

 

REPUBLIC BANK & TRUST COMPANY

 

 

 

 

 

BY:

 

\s\ Bill Petter

 

 

 

94

--------------------------------------------------------------------------------